Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species (ii), claims 1-2, 4-7, 10 and 12, in the reply filed on February 25, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 3, 8-9 and 13-23 are withdrawn from consideration as being directed to a non-elected invention. 

Drawings
The drawings were received on October 9, 2020.  These drawings are acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:   
Claim 7
	line 3, the word “atmospere” should be amended to the word -- atmosphere --.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-2, 4-7, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 13, it appears that the “CO2” is the same as the CO2 recited in claim 1, line 11. 
However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 10
	line 2, it appears that “an electrode potential” is the same as the electrical potential recited in claim 1, line 12. However, the claim language us unclear as to whether it is.

Claim 12
	lines 1-2, it appears that “an electrode potential” is the same as the electrical potential recited in claim 10, line 2. However, the claim language us unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, 
“said” or “the said,” thereby making the latter mention(s) of the element unequivocally 

referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178590 (‘590) in view of Augustynski et al. (“Electrochemical Reduction of CO2 at Metallic Electrodes,” Studies in Surface Science and Catalysis (1998 Jan 1), Vol. 114, pp. 107-116). 
	Regarding claim 1, WO ‘590 teaches a method for the electrolytic reduction of CO2, the method comprising: 
• providing an electrolytic cell comprising at least one reaction chamber comprising at least one anode and at least one cathode (= the electrochemical cell may be an undivided single cell, or the cathode and anode may be placed different compartments) [lines 521-522], wherein the at least one cathode comprises at least one catalyst surface comprising at least one transition metal oxide (= the catalytic cathode can comprise C, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Ir, Pt, Au, Al, Si, Ti, Bi or their mixtures in 
every proportions, or alloys, in particular copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel, zinc-nickel alloy several types of stainless steel, or by their oxides, mixtures of their oxides, or 

mixtures of metallic oxides with aforementioned metals) [lines 324-328]; 
• placing at least one electrolyte solution between the at least one anode and the at least one cathode (= the electrochemical cell comprises the catalytic cathode of the invention and an anode) [lines 515-516], so that the at least one anode and the at least one cathode come into contact with the electrolyte solution (= the electrochemical cell may be an undivided single cell, or the cathode and anode may be placed different compartments) [lines 521-522]; 
• providing CO2 in the electrolyte solution (= carbon dioxide dissolved in the electrolyte containing ionic liquid, water and eventual additives) [lines 357-358]; and 
• applying electrical potential to the electrolytic cell (= applying a potential more positive then the reduction potential of the compounds to be produced at the cathode) [lines 352-353]; 
whereby CO2 undergoes at least one reduction reaction at the cathode to provide methanol or formic acid (= the liquid products resulting from the process are C1-C10- alcohols and ketones up to four carbon atoms, such as methanol) [lines 359-361].
The method of WO ‘590 differs from the instant invention because WO ‘590 does not disclose wherein the at least one transition metal oxide is selected from the group consisting of HfO2, OsO2, RhO2, CrO2, NbO2, MnO2, ZrO2, and VO2.
WO ‘590 teaches that the catalytic cathode can comprise C, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Ir, Pt, Au, Al, Si, Ti, Bi or their mixtures in every proportions, or alloys, in particular copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel, zinc-nickel alloy several types of stainless steel, or by their oxides, mixtures of their oxides, or 

mixtures of metallic oxides with aforementioned metals) [lines 324-328].
Like WO ‘590, Augustynski teaches the electrochemical reduction of carbon dioxide (page 107, Title). Experiments performed using Cu electrodes modified with attached oxide (Cr2O3, ZrO2) particles showed a dramatic change in the distribution of the CO2 reduction products [23] (page 111, lines 17-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one transition metal oxide described by WO ‘590 with wherein the at least one transition metal oxide is selected from the group consisting of HfO2, OsO2, RhO2, CrO2, NbO2, MnO2, ZrO2, and VO2 because ZrO2 is a metal oxide which shows a dramatic change in the distribution of the CO2 reduction products.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 2, WO ‘590 teaches wherein the at least one transition metal oxide is selected from the group consisting of HfO2, NbO2, and ZrO2 (= the catalytic cathode cam comprise C, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Ir, Pt, Au, Al, Si, Ti, Bi or their mixtures in every proportions, or alloys, in particular copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel, zinc-nickel alloy several types of stainless steel, or 

by their oxides, mixtures of their oxides, or mixtures of metallic oxides with aforementioned metals) [lines 324-328].
	Augustynski teaches wherein the at least one transition metal oxide is selected from the group consisting of HfO2, NbO2, and ZrO2 (= ZrO2) [page 111, lines 17-19].
Regarding claim 4, WO ‘590 teaches wherein the catalyst surface comprises two or more transition metal oxides (= the catalytic cathode cam comprise C, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Ir, Pt, Au, Al, Si, Ti, Bi or their mixtures in every proportions, or alloys, in particular copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel, zinc-nickel alloy several types of stainless steel, or by their oxides, mixtures of their oxides, or mixtures of metallic oxides with aforementioned metals) [lines 324-328].
Regarding claim 5, WO ‘590 teaches wherein the method is carried out at a temperature in the range of about 0°C to about 50°C (= the range from room temperature up to 100oC) [lines 91-92].
	Regarding claim 6, WO ‘590 teaches that the method is carried out at ambient pressure (= pressures between atmospheric pressure and 100 bar) [line 323].
	Regarding claim 7, WO ‘590 teaches that the method is carried out at a pressure in the range of about 1 atmosphere to about 30 atmospheres (= pressures between atmospheric pressure and 100 bar) [line 323].

II.	Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178590 (‘590) in view of Augustynski et al. (“Electrochemical Reduction of CO2 at Metallic 

Electrodes,” Studies in Surface Science and Catalysis (1998 Jan 1), Vol. 114, pp. 107-116) as applied to claims 1-2 and 4-7 above, and further in view of Co et al. (US Patent Application 
Publication No. 2018/0057950 A1).
	WO ‘590 and Augustynski are as applied above and incorporated herein.
	Regarding claim 10, the method of WO ‘590 differs from the instant invention because WO ‘590 does not disclose wherein an electrode potential that is less than about -0.5 V using a reversible hydrogen electrode (RHE) as a reference, is applied to the electrolytic cell.  
	WO ‘590 teaches that by selecting the composition of the catalytic cathode and controlling the applied current/potential, temperature and pressure it is possible to obtain selectivities for alcohols and ketones in particular for their individual components higher than 80%, as for example for ethanol and acetone (lines 368-371).
An electrolysis was carried out potentiostatically at -0.8V vs. SHE (lines 572-573).
	Like WO ‘590, Co teaches the electrochemical reduction of carbon dioxide.
Disclosed are methods for electrochemically reducing carbon dioxide to provide one or more products (e.g., fuels and/or industrial chemicals). Methods for electrochemically reducing carbon dioxide to provide a product can comprise contacting the carbon dioxide with an electroreduction catalyst in an electrochemical cell, and applying a potential to the electrochemical cell to form the product. The applied potential can be from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs.  a reversible hydrogen electrode (page 1, [0004]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode potential described by WO ‘590 with wherein an electrode potential that is less than about -0.5 V using a reversible hydrogen electrode (RHE) as a reference, is applied to the electrolytic cell because considering 

that WO ‘590 is silent as to the specific electrode potential, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the electrode potential through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Furthermore, Co teaches that electrochemically reducing CO2 at an applied potential from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs. a reversible hydrogen electrode forms a product. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 12, the method of WO ‘590 differs from the instant invention because 
WO ‘590 does not disclose wherein an electrode potential that is in the range of about -0.4 V to 

about -0.1 V is applied to the electrolytic cell.
WO ‘590 teaches that by selecting the composition of the catalytic cathode and controlling the applied current/potential, temperature and pressure it is possible to obtain selectivities for alcohols and ketones in particular for their individual components higher than 80%, as for example for ethanol and acetone (lines 368-371).
An electrolysis was carried out potentiostatically at -0.8V vs. SHE (lines 572-573).
	Like WO ‘590, Co teaches the electrochemical reduction of carbon dioxide.
Disclosed are methods for electrochemically reducing carbon dioxide to provide one or more products (e.g., fuels and/or industrial chemicals). Methods for electrochemically reducing carbon dioxide to provide a product can comprise contacting the carbon dioxide with an electroreduction catalyst in an electrochemical cell, and applying a potential to the electrochemical cell to form the product. The applied potential can be from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs.  a reversible hydrogen electrode (page 1, [0004]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode potential described by WO ‘590 with wherein an electrode potential that is in the range of about -0.4 V to about -0.1 V is applied to the electrolytic cell because considering that WO ‘590 is silent as to the specific electrode potential which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the electrode potential through routine experimentation for best results. As to optimization results, a patent will not be granted 
based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which 

properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Furthermore, Co teaches that electrochemically reducing CO2 at an applied potential from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs. a reversible hydrogen electrode forms a product. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goetheer et al. (US Patent Application Publication No. 2021/0031137 A1) is cited to teach that the cathode structure may also include two or more different catalyst compositions that are either mixed or located in separate regions of the cathode structure in the cathode compartment. The cathode structure may comprise one or more selected from the group 

consisting of platinum, palladium, rhodium, osmium, gold, silver, titanium, copper, iridium, ruthenium, lead, nickel, cobalt, zinc, cadmium, tin, iron, gallium, thallium, indium, antimony, and bismuth, oxides and/or alloys thereof, mixed metal oxides, dimensionally stable electrode (DSA®), stainless steel, brass, and carbon-based graphitic electrode (page 4, [0055]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 15, 2022